Opinion by
Rice, P. J.,
Section 5 of the negotiable instruments law of 1901, P. L.194, declares that the negotiable character of an instrument, otherwise negotiable, is not affected by a provision which “ authorizes a confession of judgment if the instrument be not paid at maturity.” But the promissory note in question in this case authorized judgment to be confessed “ at any term,” and it is needless to say that the question of its negotiability is not affected by the fact that judgment was not actually entered upon it until after maturity. Prior to the act of 1901 it was settled law that such an instrument was not negotiable ; to hold that it was made negotiable by the section above quoted we must reject therefrom as surplusage' the words, “ if the instrument be not paid at maturity.” For this so-called construction there is no warrant in the context; and if it were necessary, we think it could be shown that there are reasons which probably moved the legislature to distinguish between a note which authorizes a confession of judgment if not paid at maturity and one which authorizes a confession of. judgment at any time, and to declare that the former should be negotiable, while leaving the law as to the latter unchanged. It is unnecessary, however, to enter upon that discussion; it is enough to say that the legislature have described in plain and unambiguous language the provision that will not affect the negotiable character of an instrument, otherwise negotiable, and that the words “ if the instrument be not paid at maturity ” constitute an essential part of the description, which it is not within the province of the courts to disregard. We all concur with the learned judge below in holding that the effect of a provision in a promissory note authorizing a confession of judgment before maturity is to make the note nonnegotiable. His conclusion is so well sustained by the reasoning of his opinion as to render further discussion by us superfluous. In this view of the case it is unnecessary to consider the effect of the provision as to attorney’s commissions.
Order affirmed and appeal dismissed at the appellant’s cost.